J-S15025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                 v.                              :
                                                 :
                                                 :
    LOVELL A. RODGERS                            :
                                                 :
                       Appellant                 :   No. 2163 EDA 2021

      Appeal from the Judgment of Sentence Entered September 20, 2021
                In the Court of Common Pleas of Monroe County
                  Criminal Division at CP-45-CR-0001204-2018


BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY MURRAY, J.:                                     FILED JUNE 14, 2022

        Lovell A. Rodgers, (Appellant), appeals from the judgment of sentence

imposed after a jury convicted him of 17 counts: one count each of dealing

in    proceeds    of   unlawful    activities,   criminal   conspiracy,   and   corrupt

organizations; four counts of theft by unlawful taking; and ten counts of

tampering with public records or information.1 Upon review, we affirm on the

basis of the trial court’s well-reasoned opinion.

        Appellant’s convictions resulted from his actions, with co-conspirators,2

in defrauding Pennsylvania’s Workforce and Economic Development Network


____________________________________________


1 18 Pa.C.S.A. §§ 5111(a)(1), 903(e), 911(b), 3921(a), and 4911(a)(2). The
jury found Appellant not guilty of one count of theft by unlawful taking and
four counts of tampering with public records.

2   The co-conspirators entered guilty pleas. See Commonwealth Brief at 2.
J-S15025-22


(WEDnet). WEDnet is a state-funded program that reimburses manufacturers

and technology companies for employee training.

      The trial court recounted the details of Appellant’s criminal activity,

which arose from Appellant using a dormant corporation he formed to revive

“the well-oiled WEDnet scam” of one of his co-conspirators. See Trial Court

Opinion, 1/20/22, at 9-14.       The WEDnet program specifically excludes

restaurants and retail employers. Appellant owned a restaurant, and used his

dormant corporation (with no revenue or employees) to “submit fake invoices

to WEDnet for training that never occurred.” Id. at 12. In return, “Appellant

received fraudulent training reimbursement from WEDnet, deposited the funds

into the [dormant] corporate account, then distributed same to support the

Restaurant and himself.” Id. at 13.

      The Commonwealth charged Appellant with the aforementioned crimes,

and a jury trial was held in July 2021. After the foreperson read the verdict,

Appellant’s counsel requested the trial court “poll the jury, Your Honor, on

individual counts.” N.T., 7/14/21, at 242. Noting that there were a total of

22 counts, the court asked, “Any problem if I poll them as to the entire verdict

one at a time as opposed to each count?” Id. at 243. Appellant’s counsel

responded, “I need them to be individually polled.” Id. The Commonwealth

objected. The court then polled each juror individually as to the 22-count

verdict. Id. at 243-50.




                                      -2-
J-S15025-22


      On September 20, 2021, the trial court sentenced Appellant to an

aggregate 2-5 years of incarceration, followed by 3 years of probation.

Appellant filed a timely notice of appeal and concise statement of errors

pursuant to Pa.R.A.P. 1925. Appellant raises the following two issues:

      [1.] Is the evidence sufficient to convict [Appellant] of the offense
      of tampering with public records, 18 Pa.C.S.A. § 4911?

      [2.] Did the trial court err by denying [Appellant’s] timely request
      for individual polling of the jury?

Appellant’s Brief at 5.

      In his first issue, Appellant challenges the sufficiency of the evidence

underlying his convictions of ten counts of tampering with public records.

Appellant’s Brief at 24-33. In his second issue, he challenges the manner in

which the trial court polled the jury. Id. at 33-42.

      With respect to sufficiency,

      The determination of whether sufficient evidence exists to support
      the verdict is a question of law; accordingly, our standard of
      review is de novo and our scope of review is plenary. In assessing
      [a] sufficiency challenge, we must determine whether viewing all
      the evidence admitted at trial in the light most favorable to the
      [Commonwealth], there is sufficient evidence to enable the
      factfinder to find every element of the crime beyond a reasonable
      doubt.     [T]he facts and circumstances established by the
      Commonwealth need not preclude every possibility of innocence.
      ... [T]he finder of fact while passing upon the credibility of
      witnesses and the weight of the evidence produced, is free to
      believe all, part, or none of the evidence.

Commonwealth v. Edwards, 177 A.3d 963, 969-70 (Pa. Super. 2018)

(citations omitted).

      A person is guilty of tampering with public records if he:

                                      -3-
J-S15025-22


      (1) knowingly makes a false entry in, or false alteration of, any
      record, document or thing belonging to, or received or kept by,
      the government for information or record, or required by law to
      be kept by others for information of the government;

      (2) makes, presents or uses any record, document or thing
      knowing it to be false, and with intent that it be taken as a genuine
      part of information or records referred to in paragraph (1) of this
      subsection[.]

18 Pa.C.S.A. § 4911(a)(1) and (2).

      Concerning the trial court’s polling of the jury, a criminal defendant has

an absolute right to poll the jury to ascertain that each juror voluntarily joined

the verdict.    Commonwealth v. Rush, 838 A.2d 651, 660 (Pa. 2003);

Pa.R.Crim.P. 648(B) and (G) (jury verdicts and polling). In reviewing a claim

that the trial court’s method of polling the jury was defective, we examine the

totality of the circumstances to establish the validity of the polling and

determine      whether   each   juror   voluntarily    agreed   to   the   verdict.

Commonwealth v. Ciotti, 436 A.2d 983, 985-86 (Pa. 1981).

      After careful review of the record, we find no merit to Appellant’s issues.

The Honorable Jonathan Mark, sitting as the trial court, has authored a

factually and legally comprehensive opinion.          See generally, Trial Court

Opinion, 1/20/22, at 1-20.       As the January 20, 2022 opinion properly

addresses Appellant’s issues, we adopt and incorporate it in this decision.

      Judgment of sentence affirmed.




                                        -4-
J-S15025-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/14/2022




                          -5-